DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 8 is objected to because of the following informalities:  a period is missing at the end of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-6, 8 and 10 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Frampton et al. (GB2386434).
	Regarding claim 1, Frampton et al. discloses a method for extruding an extrudable material to form an extruded member 160, the method comprising:
	Introducing a billet 156 of material into an inlet chamber of a die 100, the billet of material comprising a solid polymer or glass material;
	Heating the billet of material in the inlet chamber to a predetermined temperature to form extrudable material;
	Initially forcing the extrudable material from the inlet chamber through a barrier member 805 into an open ended extrudate forming chamber of the die, wherein the barrier member is located between the inlet chamber and the extrudate forming chamber in the direction of extrusion and comprises a feed hole plate having a plurality of spaced apart feed channels 880, 881 each extending independently without flow communication through the barrier member and at least one passage forming member 803 extending from the feed hole plate in a direction of extrusion into the open ended extrudate forming chamber, and
	Continuing to force the extrudable material at a ram speed from the inlet chamber into the open ended extrudate forming chamber to form the extruded member, wherein the extrudable material is caused to substantially flow about the passage forming member on exit from the spaced apart feed channels to form at least one corresponding passage in the extruded member (see page 27, line 3-page 30, line 7, claims 1, 37-40, 44, 45 and fig. 11, 18).
	Regarding claim 2, Frampton et al. discloses wherein the barrier member comprises a plurality of passage forming members extending substantially in the direction of extrusion into the open ended extrudate forming chamber and wherein the extrudable material is forced through the spaced apart feed channels to flow on exit from the spaced apart feed channels about the plurality of passage forming members and form passages in the extruded member corresponding to the plurality of passage forming members (page 30, line 8-11 and fig. 20).
	Regarding claim 3, Frampton et al. discloses wherein the passages in the extruded member are formed having different sizes by modifying corresponding passage forming members to have different size, shape or cross section (fig. 20, page 34, line 1-9). 
	Regarding claim 4, Frampton et al. discloses wherein the feed channels and the passage forming members are arranged in a regular lattice (see fig. 20).
	Regarding claim 5, Frampton et al. discloses wherein the extrudable material is forced through the plurality of spaced apart feed channels 880, 881 at different flow rates due to the different dimensions of the channels (see fig. 18). 
	Regarding claim 6, Frampton et al. discloses wherein the extrudable material is forced through the plurality of spaced apart feed channels 880, 881 at different flow rates by modifying the plurality of feed channels to have different size, shape or cross section (see fig. 18 and 20).
	Regarding claim 8, Frampton et al. discloses wherein the billet of material is a glass material and the predetermined temperature is 520 degree Celsius (page 22, line 20-30, claim 38). 
	Regarding claim 10, Frampton et al. discloses wherein the extruded member is a microstructured fibre preform (abstract, claim 20).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 7 and 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Frampton et al. (GB2386434).
	Regarding claim 7, Frampton et al. discloses wherein the billet of material is a solid polymer (page 38, line 1-19 and claim 39). Frampton et al. does not teach wherein the predetermined temperature is 165 degree Celsius. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to optimize the predetermined temperature in the method of Frampton et al. depending on the melting point of the polymer being used. 
	Regarding claim 9, Frampton et al. does not teach wherein the ram speed is 0.1 mm/min. However, it would have been obvious to one of ordinary skill in the art at the tie of the invention to optimize the ram speed in order to optimize the extrusion pressure and/or speed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUE H LIU whose telephone number is (571)270-5522. The examiner can normally be reached 1PM - 10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5702721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/X.H.L/Examiner, Art Unit 1742                                                                                                                                                                                                        
/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742